Name: Commission Delegated Regulation (EU) 2018/1127 of 28 May 2018 amending Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States
 Type: Delegated Regulation
 Subject Matter: accounting;  economic geography;  social affairs;  EU finance;  national accounts
 Date Published: nan

 14.8.2018 EN Official Journal of the European Union L 206/1 COMMISSION DELEGATED REGULATION (EU) 2018/1127 of 28 May 2018 amending Delegated Regulation (EU) 2015/2195 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (1), and in particular Article 14(1) thereof, Whereas: (1) With a view to simplifying the use of the European Social Fund ESF and reducing the administrative burden for beneficiaries, it is appropriate to increase the scope of standard scales of unit costs and lump sums available for reimbursement to Member States. The standard scales of unit costs and lump sums for reimbursement to Member States should be established on the basis of data submitted by Member States or published by Eurostat and on the basis of methods commonly agreed, including the methods set out in Article 67(5) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) and Article 14(2) and (3) of Regulation (EU) No 1304/2013. (2) Taking into account the significant disparities between Member States regarding the level of costs for a particular type of operation, the definition and amounts of standard scales of unit costs and lump sums may differ according to the type of operation and the Member State concerned in order to reflect their specificities. (3) Croatia, Ireland, Spain and the United Kingdon have submitted methods for defining standard scales of unit costs for reimbursement of expenditure by the Commission. (4) France, the Czech Republic, Malta, Slovakia and Cyprus have submitted methods for either amending existing standard scales of unit costs, or defining additional standard scales of unit costs for reimbursement by the Commission concerning types of operation not yet covered by Commission Delegated Regulation (EU) 2015/2195 (3). (5) For the SSUCs relating to operations supporting education and applicable to all Member States except Greece and Denmark, the categories of costs coverd by the SSUCs, and the amounts to be paid where the course does not last one full academic year or in case of part-time participation, should be clarified. (6) Delegated Regulation (EU) 2015/2195 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) 2015/2195 is amended as follows: (1) Annex II to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex I to this Regulation. (2) Annex III to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex II to this Regulation. (3) Annex V to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex III to this Regulation. (4) Annex VII to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex IV to this Regulation. (5) Annex XIV to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex V to this Regulation. (6) Annex XV to Delegated Regulation (EU) 2015/2195 is replaced by the text in Annex VI to this Regulation. (7) The text in Annex VII to this Regulation is added as Annex XVI to Delegated Regulation (EU) 2015/2195. (8) The text in Annex VIII to this Regulation is added as Annex XVII to Delegated Regulation (EU) 2015/2195. (9) The text in Annex IX to this Regulation is added as Annex XVIII to Delegated Regulation (EU) 2015/2195. (10) The text in Annex X to this Regulation is added as Annex XIX to Delegated Regulation (EU) 2015/2195. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 470. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) Commission Delegated Regulation (EU) 2015/2195 of 9 July 2015 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States (OJ L 313, 28.11.2015, p. 22). ANNEX I ANNEX II Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to France 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicator Amounts (in EUR) 1. Garantie Jeunes  supported under priority axis 1 Accompagner les jeunes NEET vers et dans lemploi  of the operational programme PROGRAMME OPÃ RATIONNEL NATIONAL POUR LA MISE EN Ã UVRE DE LINITIATIVE POUR LEMPLOI DES JEUNES EN METROPOLE ET OUTRE-MER  (CCI-2014FR05M9OP001) Young NEET (1) with a positive result under Garantie Jeunes  at the latest 12 months following the start of coaching.  allowances paid to the participant;  activation costs incurred by the missions locales . Number of young NEETs who have one of the following results at the latest 12 months following the start of the coaching:  entered vocational skills training leading to a certification, whether by:  entering training in lifelong learning; or  entering basic training; or  started a company; or  found a job; or  has spent at least 80 working days in a (paid or not) professional environment. 6 400 2. Training for the unemployed provided by accredited training organisations and supported by the Operational Programme Ile-de-France (CCI 2014FR05M0OP001) Participants with a successful outcome following a training course. All eligible costs of the operation. Number of participants with one of the following outcomes following a training course:  received a diploma or a confirmation of acquired competencies at the end of their training course;  found a job of at least one month duration;  inscribed in a further professional training course;  re-inscribed in their previous school curriculum after an interruption; or  gained access to a formal validation process of their aquired competencies. If a participant achieves more than one succesful outcome following the training course, this shall only give rise to the reimbursement of one amount for that training. Category Sector Amount 1 Healthcare 3 931 Safety of goods and people 2 Cultural, sports and leisure activities 4 556 Services to people Handling of soft materials Agri-food, cooking Trade and sales Hosting, hotel industry, catering Health and safety at work 3 Secretarial and office automation training 5 695 Social work Electronics Hairdressing, beauty and wellness Vehicle and equipment maintenance Transport, handling, storing 4 Agriculture 7 054 Environment Building and public works Printing and publishing techniques 3. Training for the unemployed provided by accredited training organisations and supported by the following Operational Programmes: RhÃ ´ne-Alpes (CCI 2014FR16M2OP010) and Auvergne (CCI 2014FR16M0OP002) Participants with a successful outcome following a training course. All eligible costs of the operation. Number of participants with one of the following outcomes following a training course:  received a diploma which is officially endorsed by a professional representation organisation or government office;  received a confirmation of aquired competencies at the end of their training course;  found a job;  inscribed in a further professional training course;  re-inscribed in their previous school curriculum after an interruption; or  gained access to a formal validation process of their aquired competencies. For category 5, additionally, number of participants with a successful outcome as described above who are entitled to receive an allowance from the Region Auvergne-RhÃ ´ne-Alpes (2). If a participant achieves more than one succesful outcome following the training course, this shall only give rise to the reimbursement of one amount for that training. Category Sector Amount 1 Transport, logistics, and tourism 4 403 Banking, insurance Management, business administration, creation of enterprises Services for individuals and communities 2 Health and social work, recreational, cultural and sporting activities 5 214 Restaurant, hotel and food industries Trade Handling of soft materials and wood; graphic industries 3 Building and public works 7 853 Process industries Mechanics, metal working Agriculture, fisheries Communication, information, art and entertainment 4 Maintenance 9 605 Electricity, electronics IT and telecommunication 5 Allowances 1 901 2. Adjustment of amounts The amount of unit cost 1 is based partly on a standard scale of unit cost funded entirely by France. Out of the 6 400 EUR, 1 600 EUR correspond to the standard scale of unit cost set out by the instruction ministÃ ©rielle du 11 octobre 2013 relative Ã lexpÃ ©rimentation Garantie Jeunes prise pour lapplication du dÃ ©cret 2013-80 du 1er octobre 2013 ainsi que par linstruction ministÃ ©rielle du 20 mars 2014  to cover the costs borne by the Youth Public Employment Services Missions Locales  to coach each NEET entering the Garantie Jeunes . Unit cost 1 shall be updated by the Member State in line with adjustments under national rules to the standard scale of unit cost of 1 600 EUR mentioned in paragraph 1 above that covers the costs borne by the Youth Public Employment Services. The amount of unit costs 2 and 3 are based on publicly procured prices for training hours in the respective fields and geographical areas. These amounts will be adjusted when the procurement process for the underlying training courses is repeated according to the following formula: New price (excl. VAT) = Old price (excl. VAT) Ã  (0,5 + 05 Ã  Sr/So) Sr is the index of employed persons INSEE (identifyer 1 567 446) of the last monthly publication at the date of the adjustment. So is the index of employed persons INSEE (identifyer 1 567 446) of the monthly publication at the date of submission of the tender for the first adjustment then, for the following adjustments, of the monthly publication of the anniversary date of submission of the tender. (1) Young person not in employment, education or training that participates in an operation supported by the PROGRAMME OPÃ RATIONNEL NATIONAL POUR LA MISE EN Ã UVRE DE LINITIATIVE POUR LEMPLOI DES JEUNES EN METROPOLE ET OUTRE-MER . (2) The entitlement to receive an allowance is regulated in decree no88-368 of 15 April 1988 modified by decree no2002-1551 of 23 December 2002. ANNEX II ANNEX III Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to the Czech Republic 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs (1) Measurement unit for the indicator Amounts (in national currency CZK unless otherwise mentioned) 1. Establishment of a new childcare facility under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Newly created place in a new childcare facility  purchase of equipment for a childcare facility;  management of project phase focused on creating the facility. Number of newly created places in a new childcare facility (2) 20 053 incl. VAT, or 16 992 excl. VAT 2. Transformation of an existing facility to a childrens group under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Transformed place in a childrens group (3)  purchase of equipment for a transformed facility;  purchase of teaching aids;  management of project phase focused on transforming the facility Number of transformed places in a childrens group (4) 9 518 incl. VAT, or 8 279 excl. VAT 3. Operating a childcare facility under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Occupancy per place in a childcare facility  salaries of teaching and non-teaching staff,  operation of the childcare facility,  management of the operation Occupancy rate (5) 628 (6) 4. Upskilling of caregivers under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Achievement of a qualification as caregiver in a childcare facility  training and examination for professional qualification Number of persons who obtain a certification of professional qualification as caregiver in a childcare facility 14 178 5. Lease of premises for childcare facilities under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Occupancy per place in a childcare facility  Rent of the premises for a childcare facility Occupancy rate (7) 56 (8) 6. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment, (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course on general information technologies (IT) All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee. 324 7. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course on soft and managerial skills All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee. 593 8. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) A period (45 minutes) of participation of an employee in external language training courses All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed periods per employee 173 9. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in a training course in specialised IT All eligible costs, inlcuding:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 609 10. Further external professional training of employees under Priority Axis 1 of the Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in an external training course in accountancy, economy and law All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 436 11. Further external professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in external technical and other professional training All eligible costs, including:  Direct costs of providing training;  Indirect costs;  Wages for participants. Number of completed hours per employee 252 12. Further internal (9) professional training of employees under Priority Axis 1 of Operational Programme Employment (2014CZ05M9OP001) One hour (60 minutes) of participation of an employee in a training course provided by an internal trainer in any of the following areas:  general information technologies (IT)  soft and managerial skills  languages  specialised IT  accountancy, economy and law  technical and other professional. All eligible costs, including:  Direct staff costs;  Indirect costs;  Wages for participants. Number of completed hours per employee 144 13. Support provided by non-permanent personnel to school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 full-time equivalent (FTE) worked as a school psychologist and/or a specialised school pedagogue per month All eligible costs, including, direct staff costs Number of 0,1 FTE worked per month 5 607 14. Support provided by non-permanent personnel to school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked by a school assistant and/or social pedagogue per month. All eligible costs, including direct staff costs Number of 0,1 FTE worked per month School assistant : 3 502 Social pedagogue : 4 695 15. Support provided by non-permanent personnel to school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked by a nanny per month All eligible costs, including direct staff costs. Number of 0,1 FTE worked per month 3 227 16. Provision of extracurricular activity for children/pupils at risk of school failure under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Provision of a block of 16 lessons of extracurricular activities with a duration of 90 minutes per lesson provided to a group of at least 6 children/pupils of which 2 are at risk of school failure. All eligible costs, including direct staff costs. Number of completed blocks of 16 lessons with a duration of 90 minutes per lesson provided to a group of at least 6 children/pupils of which 2 are at risk of school failure. 17 277 17. Supporting pupils at the risk of school failure through tutoring under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Provision of a block of 16 hours of tutoring to a group of at least 3 registered pupils at risk of school failure. All eligible costs, including direct staff costs. Number of completed blocks of 16 hours provided to a goup of at least 3 registered pupils at risk of school failure. 8 523 18. Professional development of pedagogues through structured training courses under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Hours of professional training provided to pedagogues. All eligible costs, including direct costs of providing training. Number of completed hours of training per pedagogue (1) 422 for training inside regular class time (2) 170 for training outside regular class time 19. Provision of information to parents through meetings under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001) Thematic meeting with a minimum of eight parents for a minimum duration of two hours (120 minutes). All eligible costs, including direct staff costs. Number of thematic meetings with a minimum of eight parents for a minimum duration of two hours (120 minutes) 3 676 20. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Block of 30 hours of external mentoring/coaching to a group of between 3 and 8 pedagogues. All eligible costs, including direct staff costs. Number of completed blocks of 30 hours mentoring/coaching to a group of between 3 and 8 pedagogues. 29 698 21. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Training cycle of 15 hours of structured job-shadowing by a pedagogue All eligible costs, including direct staff costs. Number of completed training cycles of 15 hours per pedagogue undertaking a structured visit to another pedagogue in another school. 4 246 22. Professional development of pedagogues in schools and educational facilities under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Cycle of 10 hours of training through mutual cooperation involving a group of at least 3 pedagogues. All eligible costs, including direct staff costs. Number of completed training cycles of 10 hours involving a group of at least 3 pedagogues. 8 068 23. Professional development of teaching staff of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Tandem lesson (10) of 2,75 hours. All eligible costs, including direct staff costs. Number of completed tandem lessons 778 24. Professional development of pedagogues of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Cycle of 19 hours of mutual cooperation and learning involving an expert and 2 pedagogues. All eligible costs, including direct staff costs. Number of completed cycles of 19 hours involving an expert and 2 other pedagogues. 5 377 25. Career advice services in schools and cooperation between schools and employers under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) 0,1 FTE worked per month by a career advisor and/or a coordinator of cooperation between a school and employers. All eligible costs, including direct staff costs Number of 0,1 FTE worked per month 4 942 26. Professional development of pedagogues of school/educational facility under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) Training cycle of 8,5 hours involving structured job-shadowing by a pedagogue and a mentor. All eligible costs, including direct staff costs Number of completed training cycles of 8,5 hours per structured visit to an institution/company/facility. 2 395 27. Professional competence development of pedagogues under Priority axis 3 of Operational Programme Research, Development and Education (2014CZ05M2OP001) and Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001). Cycle of 3,75 hours or 4 cycles of 3,75 hours of training involving a pedagogue and expert/ICT technician. All eligible costs, including direct staff costs Number of completed training cycles of 3,75 hours involving a pedagogue and expert/ICT technician. One cycle  1 050 Four cycles  4 200 28. Mobility of researchers under priority axis 2 of Operational Programme Research, Development and Education (2014CZ05M2OP001). Months in mobility per researcher. All eligible costs of the operation. Number of months in mobility per researcher. Components Amount (11) (EUR) Living allowance (for incoming mobility to CZ) Junior 2 674 Senior 3 990 The amounts of Living Allowance for outgoing mobility from CZ shall be calculated by multiplying the amounts for incoming mobility by the relevant correction co-efficient listed in point 3 below, depending on destination country. Mobility allowance 600 Family allowance 500 Research, training and networking costs 800 Management and indirect costs 650 29. Supporting pupils with different mother tongue, teachers or parents through the assistance of an Intercultural Worker or Bilingual Assistant under Priority Axis 4 of Operational Programme Prague Growth Pole (2014CZ16M2OP001). (1) 0,1 FTE worked per month by an Intercultural Worker (12) or Bilingual Assistant. (2) One hour (60 minutes) worked by an Intercultural Worker (13). All eligible costs of the operation. (1) Number of 0,1 FTE worked by an Intercultural Worker or Bilingual Assistant per month. (2) Number of hours worked by an Intercultural Worker. (1) Intercultural Worker: 5 373 Bilingual Assistant: 4 464 (2) Intercultural Worker: 308 30. Transnational mobility projects for the training of educational staff under Priority Axis 4 Education and learning and support of Employment  of Operational Programme Prague Growth Pole (2014CZ16M2OP001). A 4-day traineeship for educational staff in a school in another European State consisting of at least 24 hours of educational activities. All eligible costs of the operation, which are: (1) Salaries for participants; (2) Costs associated with organising the traineeship in the host and sending school. (3) Travel and subsistence costs. Number of 4-day traineeships participated in by educational staff in a school in another European State. (1) 5 087 (2) EUR 350 (3) To these amounts for each 4-day traineeship may be added an amount per participant to cover travel and subsistence costs as follows: Travel costs depending on distance as follows (14): Amount 10-99 km: EUR 20 100-499 km: EUR 180 500-1 999 km: EUR 275 2 000 -2 999 km: EUR 360 3 000 -3 999 km: EUR 530 4 000 -7 999 km: EUR 820 8 000 km and above: EUR 1 300 Subsistence costs, depending on country as follows: Amount Denmark, Ireland, Norway, Sweden, United Kingdom EUR 448 Belgium, Bulgaria, Greece, France, Italy, Cyprus, Luxembourg, Hungary, Austria, Poland, Romania, Finland EUR 392 Germany, Spain, Latvia, Malta, Portugal, Slovakia EUR 336 Estonia, Croatia, Lithuania, Slovenia EUR 280 2. Adjustments of amounts The rate for unit costs 6-11 may be adjusted by replacing the initial minimum wage rate in the calculation method that consists of the minimum wage, the cost for provision of training and indirect costs. The rate for unit cost 12 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, and/or the wages for participants, including social security and health contributions in the calculation method that consists of direct staff costs, including social security and health contributions and/or the wages for participants, including social security and health contributions. The rate for unit costs 13-17, 19-27 and 29 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, in the calculation method that consists of direct staff costs, including social security and health contributions, plus indirect costs. The rate for unit cost 18 may be adjusted by replacing the salaries for participants, including social security and health contributions in the calculation method that consists of the cost for provision of training plus salaries for participants, including social security and health contributions, plus indirect costs. The rates for unit cost 28 may be adjusted by replacing the amounts for Living Allowance, Mobility allowance, Family allowance, Research, training and networking costs Management and Indirect Costs. The rate for unit cost 30 may be adjusted by replacing the initial direct staff costs, including social security and health contributions, the costs associated with organising the traineeship in the host and sending school, and the travel and subsistence costs in the calculation method that consists of direct staff costs, including social security and health contributions, the costs associated with organising the traineeship in the host and sending school, and the travel and subsistence costs. Adjustments will be based on the updated data as follows:  for the minimum wage, amendments to the minimum wage as set by government decree No 567/2006 Coll;  for social security contributions, amendments to employers contributions to social security, defined in Act No 589/1992 Coll. on social security; and  for health contributions, amendments to employers contributions to health insurance, defined in Act No 592/1992 Coll. on premiums for health insurance,  for average salaries to determine wages/staff costs, changes to the latest annual published data for relevant categories from the average earnings informational system (www.ISPV.cz),  for Living Allowance, Mobility allowance, Family allowance, Research, training and networking costs Management and Indirect Costs, amendment to rates for the Horizon 2020  Marie SkÃ odowska-Curie Actions as published at https://ec.europa.eu/research/mariecurieactions/  for travel, subsistence and organisational costs under unit cost 30, amendments to the amounts for travel and organisational costs as well as individual support set by the European Commission for Key Action 1 (mobility projects) under the Erasmus+ programme (http://ec.europa.eu/programmes/erasmus-plus/). 3. Table of coefficients related to outgoing mobility of researchers Country Correction coefficient Albania 0,908 Argentina 0,698 Australia 1,253 Belgium 1,193 Bosnia and Herzegovina 0,878 Brazil 1,098 Bulgaria 0,853 Montenegro 0,798 Czech Republic 1,000 China 1,014 Denmark 1,615 Estonia 0,934 Faroe Islands 1,600 Finland 1,391 France 1,325 Croatia 1,163 India 0,630 Indonesia 0,899 Ireland 1,354 Italy 1,273 Israel 1,297 Sweden 1,333 Japan 1,383 Republic of South Africa 0,666 South Korea 1,255 Ukraine 1,101 Canada 1,031 United States of America 1,186 Cyprus 1,095 United Kingdom 1,436 Lithuania 0,872 Latvia 0,906 Luxembourg 1,193 Hungary 0,909 The former Yugoslav Republic of Macedonia 0,816 Malta 1,069 Mexico 0,840 Republic of Moldova 0,729 Germany 1,179 Netherlands 1,245 Norway 1,574 Poland 0,912 Portugal 1,063 Austria 1,251 Serbia 0,801 Romania 0,815 Russia 1,378 Greece 1,106 Slovakia 0,986 Slovenia 1,027 Spain 1,165 Sweden 1,333 Switzerland 1,350 Turkey 1,033 Ukraine 1,101 United States of America 1,186 United Kingdom 1,436 Vietnam 0,610 (1) For unit costs 1-5, the categories of costs mentioned cover all costs associated with that operation, except for types of operations 1 and 2, which may also include other categories of costs. (2) Meaning a new place which is included in the capacity of the new childcare facility as recorded by national regulations, and which has proof of equipment for each new place provided. (3) A childrens group means it has been registered as a childrens group pursuant to national legislation on the provision of childcare services in a childrens group. (4) Meaning a place in an existing facility which is newly registered as a childrens group in accordance with national legislation and included in the official capacity of that group, and which has proof of equipment for each place. (5) The occupancy rate is defined as the number of children attending the childcare facility per half day during 6 months divided by the maximum capacity of the facility per half day during 6 months, multiplied by 100. (6) This amount will be paid for each 1 % point of occupancy per place up to a maximum of 75 % points for a period of 6 months. If the occupancy rate is less than 20 % there will be no reimbursement. (7) The occupancy rate is defined as the number of children attending the childcare facility per half day during 6 months divided by the maximum capacity of the facility per half day during 6 months, multiplied by 100. (8) This amount will be paid for each 1 % point of occupancy per place up to a maximum of 75 % points for a period of 6 months. If the occupancy rate is less than 20 % there will be no reimbursement. (9) Internal training is training provided by an internal trainer. (10) Tandem lesson is to be understood as two pedagogues cooperating to mutually strengthen their professional development by jointly planning, implementing and reflecting on teaching methods in a class. (11) The total amount per participant will depend on the characteristics of each incidence of mobility and the applicability of each of the components set out. (12) This indicator will be used for Intercultural Workers or bilingual assistants employed directly on a full-time or a part-time basis by the school. (13) This indicator will be used for external Intercultural Workers engaged by the school to provide services on an hourly basis. (14) Based on travel distance per participant. Travel distances shall be calculated using the distance calculator supported by the European Commission  http://ec.europa.eu/programmes/erasmus-plus/tools/distance_en.htm ANNEX III ANNEX V Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Malta 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Employment Aid (A2E Scheme) under Priority axis 1 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Employment aid paid per week to workers who are disadvantaged, severely disadvantaged or with disabilities (1). All costs related to the Employment Subsidy. Number of weeks in employment per employee. (1) Disadvantaged worker  85 per week for a maximum of 52 weeks. (2) Severely disadvantaged worker  85 per week for a maximum of 104 weeks. (3) Worker with disabilities  125 per week for a maximum of 156 weeks. 2. Training aid (Investing In Skills scheme) to enterprises in the private sector under Priority Axis 3 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Participation in one hour of accredited or non-accredited external training Direct costs of providing external training Number of completed hours per participant 25 3. Training aid (Investing In Skills scheme) to enterprises in the private sector under Priority Axis 3 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Provision of one hour of accredited or non-accredited internal training. Salary costs for internal trainer. Number of completed hours of training provided per trainer. 4,90 4. Training aid (Investing In Skills scheme) to enterprises in the private sector under Priority Axis 3 of the ESF Operational Programme II Investing in human capital to create more opportunities and promote the wellbeing of society  (2014MT05SFOP001) Participation in one hour of accredited or non-accredited internal or external training. Salary costs for participant. Number of completed hours per participant. 4,90 5. Training and work experience under the Youth Guarantee (YG), Priority Axis 1, Investment Priority 8ii of OP 2014MT05SFOP001 (1) Young persons below 25 years receiving a profiling report (2) Young persons below 25 years completing training. (3) Young persons below 25 years completing work experience. All eligible costs of the operation. (1) Number of young persons below 25 years receiving a profiling report. (2) Number of young persons below 25 years obtaining a certificate of attendance for the completed training. (3) Number of young persons below 25 years obtaining a certificate of completion of work experience. (1) profiling report: 2 000,60 (2) certificate of attendance for completing the training: 1 714,80 (3) Certificate of completion of work experience: 2 000,60 6. IT-training under the Youth Guarantee (YG), Priority Axis 1, Investment Priority 8ii of OP 2014MT05SFOP001. (1) Young persons below 25 years starting the Malta Qualifications Framework (MQF) (2) Level 2 IT-course offered through the Alternative Learning Programme (ALP). (2) Young persons below 25 years completing the MQF Level 2 IT-course offered through ALP. All eligible costs of the operation. (1) Number of young persons below 25 years starting the Level 2 IT-course offered through ALP. (2) Number of young persons below 25 years obtaining a certificate of completion of Level 2 IT-course offered through ALP. (1) Start of the IT-Training: 226,50 (2) Certificate of completion of the IT-Training: 528,50 7. IT-training (European Computer Driving Licence) under the Youth Guarantee (YG), Priority Axis 1, Investment Priority 8ii of OP 2014MT05SFOP001. (1) Young persons below 25 years starting the MQF Level 3 Standard European Computer Driving Licence (ECDL) (3) course offered through the Alternative Learning Programme (ALP). (2) Young persons below 25 years completing the MQF Level 3 Standard ECDL course offered through ALP. All eligible costs of the operation. (1) Number of young persons below 25 years starting the Level 3 Standard ECDL course offered through ALP. (2) Number of young persons below 25 years obtaining a certificate of completion of Level 3 Standard ECDL course offered through ALP. (1) Start of the ECDL course: 114,60 (2) Certificate of completion of the ECDL course: 267,40 8. Prevention classes for the Malta College for Arts, Science and Technology (MCAST) under the Youth Guarantee (YG), Priority Axis 1, Investment Priority 8ii of OP 2014MT05SFOP001. (1) Young persons below 25 years starting an MCAST prevention class. (2) Young persons below 25 years taking the MCAST exam following attendance at a prevention class. (3) Young persons below 25 years continuing a regular MCAST course in the following academic year or confirmation that the participant has passed the final MCAST exam and achieved full qualification. All eligible costs of the operation. (1) Number of young persons below 25 years starting an MCAST prevention class. (2) Number of young persons below 25 years taking the MCAST exam following attendance at a prevention class. (3) Number of young people continuing a regular MCAST course in the following academic year or confirmation that the participant has passed the final MCAST exam and achieved full qualification. (1) Start of the MCAST prevention class: 90,90 (2) Taking the MCAST exam: 181,80 (3) Passing the MCAST exam and continuing within the regular curriculum or achieving full qualification: 30,30 9. Prevention classes for attaining a Secondary Education Certificate (SEC) of the Ministry for Education and Employment (MEDE) under the Youth Guarantee (YG), Priority Axis 1, Investment Priority 8ii of OP 2014MT05SFOP001 (1) Young persons below 25 years starting an MEDE/SEC prevention class. (2) Young persons below 25 years taking the MEDE/SEC exam following attendance at a prevention class. (3) Young persons that pass the MEDE/SEC exam with better marks than previously. All eligible costs of the operation. (1) Number of young persons below 25 years starting an MEDE/SEC prevention class. (2) Number of young persons below 25 years taking the MEDE/SEC exam following attendance at a prevention class. (3) Number of young people that pass the MEDE/SEC exam with better marks than previously. (1) Start of the MEDE/SEC prevention class: 88,50 (2) Attendance at the exam of the MEDE/SEC: 162,25 (3) Passing the MEDE/SEC exam with better marks than previously: 44,25 2. Adjustment of amounts Unit cost 1 may be adjusted by replacing the initial minimum wage and/or the statutory bonus and/or weekly allowances and/or social security contributions in the calculation method that consists of the lowest weekly rate of national minimum wage for a particular year, the statutory bonus, weekly allowances and social security contributions, and dividing this result by 2. Unit cost 2 may be adjusted by applying the annual rate of inflation to the respective rates. From 2017, for a given year N, this can be be done by applying the inflation rate for year N-1 as published by the Maltese National Statistics Office at: https://nso.gov.mt/en/nso/Selected_Indicators/Retail_Price_Index/Pages/Index-of-Inflation.aspx Unit costs 3-4 may be adjusted by replacing the initial national minimum wage for persons 18 years or over and/or the statutory bonuses and/or weekly allowances and/or social security contributions in the calculation method that consists of the hourly rate of national minimum wage for persons 18 years or over for a particular year, the statutory bonuses, the weekly allowances and social security contributions. Adjustments will be based on updated data as follows:  The national minimum wage is specified in national Subsidiary Legislation 452.71 (National Minimum Wage Standing Order).  The statutory bonuses, weekly allowances and social security contributions provided for in Chapter 452 of the Maltese legislation on the Employment and Industrial relations Act. Unit costs 5-9 may be adjusted in line with the cost of inflation at a national level for the relevant year the particular intervention is being undertaken. The annual rates of inflation are published by the National Statistics Office and can be found at: https://nso.gov.mt/en/nso/Selected_Indicators/Retail_Price_Index/Pages/Index-of-Inflation.aspx (1) As defined in Regulation (EU) No 651/2014. (2) https://ncfhe.gov.mt/en/Pages/MQF.aspx (3) http://ecdl.org ANNEX IV ANNEX VII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Slovakia 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Professional development of employees in foreign language skills under Priority Axes 2, 3 and 4 of the Operational Programme Human Resources (2014SK05M0OP001) 45-minute period of foreign language training per employee All eligible costs of the operation, including direct costs of providing training. Number of completed 45-minute periods of foreign language training per employee. 8,53 2. European Computer Driving Licence (ECDL certification under Priority Axes 1, 2 and 3 of Operational Programme Human Resources (2014SK05M0OP001) ECDL certification All eligible costs of the operation, including direct cost of sitting examination and issuing certificate Number of ECDL certificates awarded, differentiated by profile and module (1) Certificate Name Price ECDL Profile  1 Base/Standard exam 31,50 ECDL Profile  2 Base/Standard exams 59,00 ECDL Profile  3 Base/Standard exams 76,50 ECDL Profile  4 Base/Standard exams 92,00 ECDL Profile  5 Base/Standard exams 111,50 ECDL Profile  6 Base/Standard exams 127,00 ECDL Profile  7 Base/Standard exams 142,50 ECDL Profile  8 Base/Standard exams 163,00 ECDL Profile  1 Advanced exam 39,10 ECDL Profile  2 Advanced exams 74,30 ECDL Profile  3 Advanced exams 99,40 ECDL Profile  4 Advanced exams 122,50 3. Inclusion in elementary schools under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) Occupation of newly created posts in inclusive teams Direct wage costs Indirect costs Number of months during which a newly created post in an inclusive team is occupied. School psychologist  1 235 per month Special pedagogue/social pedagogue  1 440 per month 4. Inclusion in kindergartens and elementary schools under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) Occupation of newly created posts for pedagogical assistants Direct wage costs Indirect costs Number of months during which a newly created post for a pedagogical assistant is occupied 1 005 per month 5. Integration of pupils in kindergartens and schools under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) Occupation of a newly created teachers assistant post Direct wage costs Indirect costs Number of months during which a newly created post of teachers assistant is occupied 966 per month 6. Training of teaching and specialised staff under Priority Axis Education of Operational Programme Human Resources (2014SK05M0OP001) One hour of participation in training for teaching and specialised staff Direct wage costs of the trainer and wages of the participant. Number of completed hours per participant in training for teaching and specialised staff Group of 20 participants: 10,10 per completed hour per participant Group of 12 participants: 10,65 per completed hour per participant. 2. Adjustment of amounts Not applicable. (1) There are two possible modules  (1) Base/Standard; and (2) Advanced. ANNEX V ANNEX XIV Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to all Member States specified 1. Definition of standard scales of unit costs Type of operations (1) Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) Formal education operations (from early childhood education to tertiary level including formal vocational education) in all ESF operational programmes. Participants in an academic year of formal education. All eligible costs directly related to providing core goods and services of education (2) Number of participants with verified attendance (3) in an academic year of formal education, differentiated by ISCED (4) classification. See point 3 (5) The amounts are for full-time participation in an academic year. In case of part-time participation the amount shall be established on the basis of a pro rata reflecting the participation of the student. In case the course lasts less than one academic year, the amount shall be established on the basis of a pro rata reflecting the duration of the course. In case only part of the course takes part in a formal education institute, the amount shall be established on the basis of a pro rata reflecting the time spent in the education institute. 2. Adjustment of amounts N/A 3. Amounts per participation in formal education (in EUR) (6) Education level AT BE BG CY CZ DE EE FI HU IE IT ES HR Early childhood education ED0 6 252 n/a 1 415 2 700 2 040 6 662 2 941 9 897 2 439 n/a 3 676 3 261 2 198 Early childhood educational development ED01 6 937 n/a n/a n/a n/a 9 214 n/a 15 714 n/a n/a n/a 3 039 n/a Pre-primary education ED02 6 127 5 893 1 415 2 700 2 040 5 793 n/a 8 493 n/a 4 986 3 676 3 330 2 716 Primary education ED1 8 113 7 744 898 6 594 2 079 6 201 3 426 7 952 1 287 6 471 5 176 3 816 4 592 Primary and lower secondary education (levels 1 and 2) ED1_2 9 669 8 327 986 6 990 2 650 7 060 3 517 9 485 1 318 6 925 5 396 4 181 2 181 Lower secondary education ED2 11 233 9 563 1 089 7 756 3 456 7 607 3 711 12 511 1 351 8 200 5 747 4 881 n/a Lower secondary education  general ED24 11 233 n/a 1 130 7 756 3 463 7 607 3 691 12 511 1 329 8 200 5 748 4 881 n/a Lower secondary education  vocational ED25 n/a n/a n/a n/a 2 089 n/a 5 930 n/a 4 421 n/a 5 566 n/a n/a Upper secondary education ED3 10 785 n/a 1 036 7 980 3 134 7 708 3 488 7 838 3 172 8 496 5 650 5 071 1 995 Upper secondary and post-secondary non-tertiary education (levels 3 and 4) ED3_4 10 127 10 109 1 039 7 886 3 061 6 846 3 603 7 838 3 271 9 252 5 995 5 071 1 995 Upper secondary education  general ED34 9 395 n/a 921 7 281 2 629 8 045 3 194 7 199 3 288 n/a n/a 4 495 n/a Upper secondary and post-secondary non-tertiary education  general (levels 34 and 44) 9 395 10 271 921 7 281 2 450 7 988 3 194 7 199 3 288 n/a n/a 4 495 n/a Upper secondary education  vocational ED35 11 690 n/a 1 145 11 881 3 311 7 368 4 017 8 081 2 820 n/a n/a 6 188 2 826 Upper secondary and post-secondary non-tertiary education  vocational (levels 35 and 45) 10 552 10 000 1 151 11 020 3 296 6 051 4 023 8 081 3 237 n/a n/a 6 188 2 826 Post-secondary non-tertiary education ED4 1 341 n/a 2 135 n/a 710 3 854 4 022 n/a 3 952 10 628 n/a n/a n/a Post-secondary non-tertiary education  ED44 n/a n/a n/a n/a 660 6 918 n/a n/a n/a n/a n/a n/a n/a Post-secondary non-tertiary education  vocational ED45 1 341 n/a 2 135 n/a 931 3 539 4 022 n/a 3 952 10 628 n/a n/a n/a Short cycle tertiary education ED5 12 098 9 089 n/a 1 241 6 928 5 963 n/a n/a 1 994 n/a 4 000 4 883 n/a Tertiary education (levels 5-8) ED5-8 9 105 7 592 885 3 637 1 849 6 450 2 712 10 199 1 837 6 562 2 197 3 637 3 258 Tertiary education excluding short-cycle tertiary education (levels 6-8) ED6-8 8 525 7 534 885 3 884 1 836 6 450 2 712 10 199 1 829 6 562 2 191 3 309 n/a Education level FR LT LU LV MT NL PL PT RO SE SI SK UK Early childhood education ED0 5 259 1 853 15 898 2 534 4 731 6 065 1 759 2 367 916 13 267 4 433 2 037 3 978 Early childhood educational development ED01 n/a 2 178 n/a n/a n/a n/a n/a n/a 1 606 14 879 5 344 n/a 4 008 Pre-primary education ED02 5 259 1 789 15 898 2 534 4 731 6 065 1 759 2 367 893 12 692 4 067 2 037 3 973 Primary education ED1 4 950 2 197 16 253 3 147 5 173 6 681 2 627 3 718 674 10 390 4 985 2 348 8 777 Primary and lower secondary education (levels 1 and 2) ED1_2 5 828 2 141 16 575 3 143 6 048 7 757 2 638 4 227 919 10 568 4 794 2 410 8 898 Lower secondary education ED2 6 931 2 108 17 103 3 136 7 720 9 352 2 663 5 116 1 217 10 974 4 393 2 467 9 142 Lower secondary education  general ED24 6 931 2 083 17 103 3 138 7 738 8 228 2 663 n/a 1 217 n/a 4 393 2 449 9 464 Lower secondary education  vocational ED25 n/a 3 332 n/a 2 944 5 821 12 367 n/a n/a n/a n/a n/a 3 150 6 370 Upper secondary education ED3 9 225 2 362 16 722 3 087 5 162 6 995 2 336 4 411 1 236 10 858 3 482 2 607 8 701 Upper secondary and post-secondary non-tertiary education (levels 3 and 4) ED3_4 9 145 2 485 16 199 3 121 5 065 6 995 2 230 4 411 1 137 10 535 3 482 2 629 8 701 Upper secondary education  general ED34 9 106 2 043 14 368 3 152 5 230 7 589 2 101 n/a 2 820 7 908 4 241 1 932 8 895 Upper secondary and post-secondary non-tertiary education  general (levels 34 and 44) 9 087 2 043 14 368 3 152 5 238 7 589 2 101 n/a 2 820 7 856 4 241 1 932 8 895 Upper secondary education  vocational ED35 9 425 3 224 18 265 2 995 4 670 6 710 2 520 n/a 47 14 773 3 717 2 978 8 295 Upper secondary and post-secondary non-tertiary education  vocational (levels 35 and 45) 9 238 3 136 17 333 3 082 4 518 6 709 2 317 n/a 120 13 882 3 717 2 984 8 295 Post-secondary non-tertiary education ED4 6 088 3 030 1 189 3 667 4 463 5 056 1 057 n/a 423 4 146 n/a 3 052 n/a Post-secondary non-tertiary education  ED44 6 808 n/a n/a n/a 6 598 n/a n/a n/a n/a 5 639 n/a n/a n/a Post-secondary non-tertiary education  vocational ED45 5 908 3 030 1 189 3 667 4 391 5 056 1 057 n/a 423 3 613 n/a 3 052 n/a Short cycle tertiary education ED5 8 752 n/a 22 145 3 050 6 322 6 205 7 791 n/a n/a 6 339 1 725 3 352 1 731 Tertiary education (levels 5-8) ED5-8 6 289 2 736 33 659 2 449 8 819 6 081 2 384 1 293 1 772 10 477 3 869 1 937 2 257 (1) These unit costs cannot be used for types of operations for which other simplified cost options are established in another annex to this Delegated Regulation. (2) Other potential eligible costs of this type of operation, such as allowances, transport, accommodation or other type of support provided to students participating in these types of operations, are not covered by the unit cost. (3) Verified attendance means that proof of the attendance of the student in the formal education or training course is to be verified by national authorities on two or three occasions during the per academic year, in accordance with each Member States normal practices and procedures for verifying attendance in formal education or training. (4) International Standard Classification of Education: http://ec.europa.eu/eurostat/statistics-explained/index.php/International_Standard_Classification_of_Education_(ISCED) (5) The table in point 3 sets out rates for all Member States with the exception of Greece and Denmark for which data is not currently available. For courses lasting at least one full academic year, these amounts can be reimbursed to the Member State on the following basis: 50 % for the first proof of attendance during the academic year (normally at the beginning of the academic year, in accordance with national rules and practices), 30 % for the second proof of attendance and 20 % for the third and final proof of attendance. For those Member States whose national systems provide for this information to be collected only twice per year, or for courses lasting less than one full academic year, it will be 50 % for the first proof of attendance and 50 % for the second and final proof of attendance. (6) N/A indicates that no data is available for that particular Member State and the indicated education level. ANNEX VI ANNEX XV Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Cyprus 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. School and Social Inclusion Actions  under Priority Axis 3 of Operational Programme Employment, Human Resources and Social Cohesion (CCI 2014CY05M9OP001). (1) Rate for one period of 45 minutes for teachers hired on contract. (2) Daily rate for permanent and temporary teachers. All costs including direct staff costs. (1) Number of hours worked. (2) Number of days worked. (1) 21 per 45-minute period (2) 300 per day 2. Establishment and Functioning of a Central ADMINISTRATION of Welfare Benefits Service  under Priority Axis 3 of Operational Programme Employment, Human Resources and Social Cohesion (CCI 2014CY05M9OP001). Monthly rate for permanent and temporary government employees. All costs including direct staff costs. Number of months worked differentiated by salary scale. Salary Scales Ã 1 1 794 A2 1 857 A3 2 007 A4 2 154 A5 2 606 A6 3 037 A7 3 404 A8 3 733 A9 4 365 A10 4 912 A11 5 823 A12 6 475 A13 7 120 3. Disability and functionality assessments under Priority Axis 3 of Operational Programme Employment, Human Resources and Social Cohesion (CCI 2014CY05M9OP001). (1) Provision of a disability assessment. (2) Provision of a disability and functionality assessment. All categories of costs. Number of assessments carried out. (1) Disability assessment:190 (2) Disability and functionality assessment: 303 2. Adjustment of amounts Not applicable. ANNEX VII ANNEX XVI Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Croatia 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in HRK) 1. Improving access to education for disadvantaged students at pre-tertiary level by providing targeted professional support to students through teaching assistants under Priority Axis 3 Education and Lifelong learning  of the Operational Programme Efficient Human Resources  (2014HR05M9OP001) Months worked by a teaching assistant All eligible costs of the operation Number of months worked 4 530,18 2. Adjustment of amounts Not applicable. ANNEX VIII ANNEX XVII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Ireland 1. Definition of standard scales of unit costs Type of operations Indicator name (1) Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Training for the unemployed provided by Education and Training Boards (ETB) under Priority Axis 1 of the Operational Programme for Employability, Inclusion and Learning (2014IE05M90P001). Successful result recorded for a participant on the Bridging  programme. All eligible costs of the operation. Number of successful results per participant. 1 316 2. Training for the unemployed provided by Education and Training Boards (ETB) under Priority Axis 1 of the Operational Programme for Employability, Inclusion and Learning (2014IE05M90P001). Successful result recorded for a participant on the Specific Skills Training  programme. All eligible costs of the operation. Number of successful results. 1 631 3. Training for the unemployed provided by Education and Training Boards (ETB) under Priority Axes 1 and 4 of the Operational Programme for Employability, Inclusion and Learning (2014IE05M90P001). Successful result recorded for a participant on the Traineeship  programme. All eligible costs of the operation. Number of successful results. 1 513 4. Training for the unemployed provided by Education and Training Boards (ETB) under Priority Axes 1 and 4 of the Operational Programme for Employability, Inclusion and Learning (2014IE05M90P001). Successful result recorded for a participant on the Community Training Centre  programme. All eligible costs of the operation. Number of successful results. 4 718 5. Training for the unemployed provided by Education and Training Boards (ETB) under Priority Axis 1 and 4 of the Operational Programme for Employability, Inclusion and Learning (2014IE05M90P001). Successful result recorded for a participant on the Local Training Initiatives  programme. All eligible costs of the operation. Number of successful results. 1 658 2. Adjustment of amounts Not applicable. (1) For each indicator name below, a successful result refers to a participant achieving the required assessment criteria established by Education and Training Boards with the result being approved by the Results Approval Panel and recorded on the F12-Course-Summary-Assessment-Sheet-and-Results-Approval-Form  and also recorded electronically on the Results Capture and Certification Request System (RCCRS). ANNEX IX ANNEX XVIII Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Spain 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Vocational Training included in the Catalogue of Training Specialities of the State Public Employment Service (1)  All Operational Programmes supported by the ESF Hours of participation in a training course. All eligible costs of the operation. Number of hours per participant on the condition that the participant: (1) obtained a professional certification, accreditation or diploma after positive evaluation, obtained an attendance certificate for a completed training action, or equivalent validation depending on the national rules; or (2) discontinued the training due to job placement. For (1) the number of hours of participation by a participant corresponds to the total number of hours of the course (defined in the Training Specialities Catalogue) For (2), only the number of hours actually participated may be taken into account. For both instructor-led and online training, reimbursement will be for a maximum of 20 participants per group. 8,58 per hour of instructor-led training (2) 4,5 per hour of online training 2. Adjustment of amounts Not applicable. (1) Available at: https://www.sepe.es/contenidos/personas/formacion/especialidades_formativas/buscador_especialidades_formativas.html (2) Instructor-led is defined as a training course where the participants and the instructor are physically present in the same location and in Spain is defined as formaciÃ ³n presencial . ANNEX X ANNEX XIX Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to the United Kingdom 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs Measurement unit for the indicators Amounts Apprenticeships under Priority Axis 3 of the Northern Ireland ESF Operational Programme (2014UK05SFOP004) Employed participants aged 16 years and above working towards a full formal apprenticeship. All eligible costs of the operation. Number of participants working towards a full formal apprenticeship. Amounts will be calculated according to:  age (1) and disability status of the participant,  the milestone and qualification level achieved,  the funding category and level of the apprenticeship,  as set out in point 3 below. 2. Adjustment of amounts Not applicable. 3. Amounts (in GBP) LEVEL 2 APPRENTICESHIP  Young Person Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 330 330 330 330 330 330 610 2 Milestones (Note 2) Achievement of 20 %-25 % of Apprenticeship Framework Units (2) 380 440 490 710 770 820 220 Achievement of 40 %-45 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 60 %-65 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 80 %-85 % Apprenticeship Framework Units 380 440 490 710 770 820 220 3 Achievement of Essential Skills (Note 3) 330 330 330 330 330 330 0 4 Achievement of National Vocational Qualification Level 2 330 380 440 550 600 660 220 5 Achievement of full Level 2 Apprenticeship Framework 330 380 440 820 880 930 0 6 Employer Incentive 500 500 500 750 750 750 0 LEVEL 2 APPRENTICESHIP  Adult Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 165 165 165 165 165 165 305 2 Milestone Payments (Note 2) Achievement of 20 %-25 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 40 %-45 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 60 %-65 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 80 %-85 % Apprenticeship Framework Units 190 220 245 355 385 410 110 3 Achievement of Essential Skills (Note 3) 165 165 165 165 165 165 0 4 Achievement of National Vocational Qualification Level 2 165 190 220 275 300 330 110 5 Achievement of full Level 2 Apprenticeship Framework 165 190 220 410 440 465 0 6 Employer Incentive 250 250 250 375 375 375 0 LEVEL 3 (PROGRESSION ROUTE) APPRENTICESHIP  Young Person Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 220 220 220 220 220 220 610 2 Milestone Payments (Note 2) Achievement of 20 %-25 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 40 %-45 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 60 %-65 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 80 %-85 % Apprenticeship Framework Units 380 440 490 710 770 820 220 3 Achievement of Essential Skills (Note 3) 330 330 330 330 330 330 0 4 Achievement of National Vocational Qualification Level 3 770 820 880 990 1 040 1 100 220 5 Achievement of full Level 3 Apprenticeship Framework 990 1 150 1 320 1 870 2 030 2 200 0 6 Employer Incentive 500 500 500 750 750 750 0 LEVEL 3 (PROGRESSION ROUTE) APPRENTICESHIP  Adult Apprentices (ADULT) Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 110 110 110 110 110 110 305 2 Milestone Payments (Note 2) Achievement of 20 %-25 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 40 %-45 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 60 %-65 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 80 %-85 % Apprenticeship Framework Units 190 220 245 355 385 410 110 3 Achievement of Essential Skills (Note 3) 165 165 165 165 165 165 0 4 Achievement of National Vocational Qualification Level 3 385 410 440 495 520 550 110 5 Achievement of full Level 3 Apprenticeship Framework 495 575 660 935 1 015 1 100 0 6 Employer Incentive 250 250 250 375 375 375 0 LEVEL 3 (LEVEL 2 EN ROUTE) APPRENTICESHIP (Note 4)  Young Person Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 330 330 330 330 330 330 610 2 Milestone Payments (Note 2) Achievement of 20 %-25 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 40 %-45 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 60 %-65 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 80 %-85 % Apprenticeship Framework Units 380 440 490 710 770 820 220 4 Achievement of National Vocational Qualification Level 2 660 710 770 990 1 040 1 100 220 Retention/Start Payment (Note 5) 220 220 220 220 220 220 610 2 Milestone Payments (Note 2) Achievement of 20 %-25 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 40 %-45 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 60 %-65 % of Apprenticeship Framework Units 380 440 490 710 770 820 220 Achievement of 80 %-85 % Apprenticeship Framework Units 380 440 490 710 770 820 220 3 Achievement of Essential Skills (Note 2) 330 330 330 330 330 330 0 4 Achievement of National Vocational Qualification Level 3 770 820 880 990 1 040 1 100 220 5 Achievement of full Level 3 Apprenticeship Framework 990 1 150 1 320 1 870 2 030 2 200 0 6 Employer Incentive 1 000 1 000 1 000 1 500 1 500 1 500 0 LEVEL 3 (LEVEL 2 EN ROUTE) APPRENTICESHIP (Note 4)  Adult Apprentices (ADULT) Trigger Point Funding Categories (Note 1) Disability Supplement 1 2 3 4 5 6 1 Approval of the personal training plan 165 165 165 165 165 165 305 2 Milestone Payments (Note 2) Achievement of 20 %-25 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 40 %-45 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 60 %-65 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 80 %-85 % Apprenticeship Framework Units 190 220 245 355 385 410 110 4 Achievement of National Vocational Qualification Level 2 330 355 385 495 520 550 110 Retention/Start Payment (Note 5) 110 110 110 110 110 110 305 2 Milestone Payments (Note 2) Achievement of 20 %-25 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 40 %-45 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 60 %-65 % of Apprenticeship Framework Units 190 220 245 355 385 410 110 Achievement of 80 %-85 % Apprenticeship Framework Units 190 220 245 355 385 410 110 3 Achievement of Essential Skills (Note 3) 165 165 165 165 165 165 0 4 Achievement of National Vocational Qualification Level 3 385 410 440 495 520 550 110 5 Achievement of full Level 3 Apprenticeship Framework 495 575 660 935 1 015 1 100 0 6 Employer Incentive 500 500 500 750 750 750 0 Notes: 1. The full list of apprenticeship frameworks and the funding categories to which they belong are set out in Annexes 1 and 2 of the ApprenticeshipsNI 2017 Operational Requirements , available at https://www.economy-ni.gov.uk/publications/apprenticeship-guidelines 2. Milestone payments will be paid on completion of milestones/units of the agreed overall framework. To calculate the percentage of achievement, the completion of whole units or parts of units within the framework shall be considered in accordance with the ApprenticeshipsNI 2017 Operational Requirements , available at https://www.economy-ni.gov.uk/publications/apprenticeship-guidelines 3. Essential Skills consist of Communication, Application of Number and ICT. The amount for essential skills is limited to one payment per participant of GBP 55 per Adult/GBP 110 per young person in respect of each Essential Skill of Communication, Application of Number and ICT. 4. In a Level 3 (Level 2 en route) apprenticeship, an apprentice with previous experience of study at Level 2 can undertake a Level 3 framework taking their prior learning and achievement into consideration. This may make it possible for the apprentice to progress to Level 3 without completing the full Level 2 framework. 5. Applicable when a participant has completed and achieved all components of the Level 2 qualification en route to the Level 3 apprenticeship. (1) A young person is defined as a person aged between 16 and 24 years, while an adult is defined as person aged 25 years and above. (2) Apprenticeship Framework Units are the elements of the specified/required learning (i.e. modules) that make up qualifications. The qualifications for Level 2 apprenticeships can be found at https://www.nidirect.gov.uk/articles/level-2-frameworks-apprenticeships and for Level 3 apprenticeships at https://www.nidirect.gov.uk/articles/level-3-frameworks-apprenticeships